Citation Nr: 1626010	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel












INTRODUCTION

The Veteran served on active duty from July 1974 to June 1977 and from March 2003 to May 2004 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2013, June 2014, and August 2015, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In September 2010, the Veteran and G.H. testified at a hearing before a Decision Review Officer at the RO in September 2010.  A transcript of the hearing is associated with the record. 


FINDING OF FACT

A respiratory disorder, to include non-traumatic septal perforation, chronic obstructive pulmonary disorder (COPD), sinusitis and bronchitis, did not manifest during a period of active service, and is not shown to be causally related to an event during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter or letters sent to the Veteran in October 2007.  The claim was last adjudicated in June 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, hearing testimony, and lay statements have been associated with the record.  

Pursuant to the November 2013 Board remand, the Veteran was afforded the January 2014 VA examination.  In June 2014, the Board directed the RO to obtain a clarifying opinion.  The opinion was provided in February 2015 and March 2015 addendum reports.  The August 2015 remand directed the RO to obtain an opinion as to the pre-existence of the Veteran's non-traumatic deviated nasal septum, and whether it constitutes a congenital or developmental defect or disease.  The directives further requested the examiner opine as to whether the nasal septum disorder was aggravated during service or whether there was additional disability due to superimposed disease or injury.  The October 2015 VA medical opinion was obtained pursuant to the August 2015 remand directives.

The Board finds that the January 2014 VA examinations and the subsequent medical opinions are adequate in total to fulfill VA's duties to assist with regard to a VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
The medical examiners reviewed the claims files and the medical evidence, considered the Veteran's history, performed clinical evaluation, and rendered medical opinions based upon the facts of the case and the examiners' knowledge of medical principles.  Although the October 2015 VA medical opinion noted that an opinion as to whether the nasal septum disorder was a congenital or developmental defect versus a disease could not be rendered without resort to speculation, it is limited by medical knowledge and a lack of facts that likely could not be ascertained retrospectively.  The Board finds the opinion to be valid because the examiner's remarks clearly indicate no medical expert could form an opinion based on the available information and reasonably ascertainable information.  Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) (examination opinion should clarify whether inability to come to conclusion was based on all "procurable and assembled data" and/or the whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder).  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that his chronic sinusitis and occasional nosebleeds are due to asbestos exposure during his second period of service.  See e.g. May 2009 Notice of Disagreement; RO hearing testimony.  The Veteran stated that before serving in Iraq he was not on any medications and he did not have any chronic diseases; however, he currently takes many medications.  See April 2012 Statement.  In February 2010, the Veteran's wife submitted a statement in which she asserted that prior to serving in Iraq, the Veteran had no chronic illnesses, he was in good health, and he was not on any medications.  

On this record, service medical examinations in July1974, June 1977, May 1979, July 1985, October 1989, March 1995, and June 2000 were normal on clinical evaluation of the nose, sinuses, mouth, throat, and lungs.  The Veteran denied ear, nose, or throat trouble, chronic or frequent colds, sinusitis, and hay fever in medical history reports dated in July 1974, December 1974, May 1979, January 1981, July 1985, March 1993, and March 1995.  He denied coughing up blood, shortness of breath, bronchitis, chronic cough, sinusitis, hay fever and chronic or frequent colds in medical history reports dated in June 2000, and March 2003.

Service medical records also show that treatment was given for an upper respiratory infection in April 1976 which included head congestion; in March 1977 for an assessed viral sore throat and runny nose; in June 1979 for diagnosed acute sinusitis; and in March 2004 for two days of watery eyes, sneezing, and cough with a diagnosis of possible allergies and treatment with allergy medication.  A January 2004 medical record indicates the Veteran had possibly been exposed to asbestos while in support of Operation Iraqi Freedom (OIF).

Post service, VA treatment records show treatment in June 2006 for rhinitis with sinus congestion and drainage, which started 2 years prior.  He was treated for sinus congestion in February 2008 and June 2008 where chronic rhinitis was assessed.

Private treatment records show treatment in April 1997 for a persistent cold.  In November 1998, he had a cold for one week.  In January 2000, sinusitis/bronchitis was treated with a 10-day course of antibiotics.  In September 2005, the Veteran was treated for a week history of stuffy nose, yellow nasal discharge, and cough, assessed as sinusitis.  In May 2008, the Veteran was treated for shortness of breath at which time he reported sinus problems.  In April 2008, and December 2008 sinusitis and sinobronchitis were assessed, respectively.  In October 2012, he reported intermittent sinus drainage and cough.

The Veteran was afforded a VA respiratory conditions examination in January 2014 in which COPD was diagnosed.  At such time, the examiner found that such disorder was due to the Veteran's years of tobacco abuse.  She further found that there was no evidence of asbestos-related lung disease on any imaging or other pulmonary testing done.  Therefore, the examiner concluded that it was less likely as not that the Veteran's COPD is related to, caused by, or due to any event or exposure during his military service, to include any exposure to asbestos as an aircraft mechanic.  A chest CT scan report at the time showed there was no evidence of asbestos-releated disease.

Also in January 2014, the Veteran underwent a second VA examination addressing sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx.  At such time, the examiner indicated that the Veteran did not have a current diagnosis of a sinus, nose, throat, larynx, or pharynx condition.  Specifically, the examiner stated that he found no clinical or radiologic evidence of acute or chronic sinusitis or rhinitis on examination.  Rather, he indicated that the Veteran had a severe non-traumatic septal perforation with an 85 percent blockage on the left and a 55 percent blockage on the right, which was confirmed by X-rays.  The examiner determined that such was the cause of the Veteran's chronic nasal obstruction and current symptoms, rather than rhinitis, and opined that such was not related to, caused by, or secondary to any service activity, injury, illness, or environmental exposure.  

In September 2014, a new VA examiner noted the aforementioned January 2014 VA examination findings with regard to the Veteran's septal deviation and indicated that the Veteran was reexamined and no changes were noted.  The examiner repeated the opinion provided by the January 2014 VA examiner that the septal deviation was the cause of the chronic blockage and was not caused by any service-related condition or Southwest Asia environmental exposure.

In February 2015, a third VA examiner reviewed the record and offered an addendum opinion.  The examiner specifically noted the following episodes of care: treatment for an upper respiratory infection in April 1976 which included head congestion; treatment in March 1977 for an assessed viral sore throat and runny nose; treatment in June 1979 for diagnosed acute sinusitis; treatment in January 2000 for sinusitis/bronchitis treated with a 10-day course of antibiotics; treatment in March 2004 for two days of watery eyes, sneezing, and cough with a diagnosis of possible allergies and treatment with allergy medication; and treatment in September 2005 for a week history of stuffy nose, yellow nasal discharge, and cough, assessed as sinusitis.  The February 2015 examiner also noted records informing that the Veteran reported that he had had symptoms of nasal obstruction since service.  The examiner further reviewed January 2014 and September 2014 VA examination findings, as noted above.

Based on these past and recent findings including x-ray findings, and this historical record, the February 2015 examiner also opined that the Veteran's chronic nasal obstruction was due to his "severe non-traumatic septal perforation which is noted on x-ray."  The examiner additionally concluded, based on physical and radiological findings in January 2014, that while the Veteran had sinusitis and allergic rhinitis in the past, he did not currently have either of these conditions.

In a March 2015 addendum, the February 2015 examiner noted that the Veteran's deviated nasal septum was non-traumatic, and opined that it was unrelated to his military service.  The examiner explained that a deviated septum was a physiological condition affecting 80 percent of people.  Consistent with the prior recent medical opinions, the examiner concluded that there was no evidence that the Veteran's deviated septum was "related to, caused by, or secondary to any service activity, injury, illness, or environmental exposure."

In an October 2015 additional opinion, the examiner opined that based on the information available, there is no way to determine whether or not the veteran's non-traumatic nasal septum disorder constitutes a congenital or developmental defect or a disease without resorting to mere speculation.  The examiner reasoned that, as noted on the medical opinion of March 2015, a nasal septum deviation is a physical disorder of the nose involving a displacement of the nasal septum which affects 80 percent of people, most unknowingly.  There is no evidence to suggest that the Veteran's non-traumatic deviated nasal septum was aggravated beyond the natural progression during either period of his service or that there was an additional disability due to disease or injury superimposed upon such defect during either period of his service.  In addition, the examiner found there is no clear and unmistakable evidence that the Veteran's non-traumatic deviated nasal septum pre-existed either period of service or that this condition was aggravated during the service.

Based on a review of the evidence, the Board finds that service connection for a respiratory disorder to include sinusitis, bronchitis, COPD, and a nasal septal deviation, is not warranted.  At the outset, the Board finds that asbestos did not cause the Veteran's COPD, and that COPD is unrelated to service.  The VA imaging studies of the chest are highly probative evidence against asbestos as the cause of COPD.  The medical evidence is more probative than the lay statements of record because the medical records were recorded by learned medical professionals after objective evaluation.  Moreover, COPD was not shown in service medical records, nor does the Veteran make such a claim.  
With respect to sinusitis and other nasal manifestations, several VA medical examiners have attributed the Veteran's severe non-traumatic septal perforation to be the cause of the Veteran's chronic nasal obstruction and current symptoms.  The examiners found that the septal perforation was not related to, caused by, or secondary to any service activity, injury, illness, or environmental exposure.  The Veteran's lay assertions are the only evidence in opposition to these findings.  In that regard, the Board finds that the VA medical opinions more probative than the lay assertions because they were rendered based upon clinical, objective medical evidence.

The record raised a question as to whether the septal perforation pre-existed either period of active service.  In response, the October 2015 VA medical opinion found no clear and unmistakable evidence of pre-existence.  In fact, the Board finds the Veteran was sound at entry to his second period of service.  The medical examination at entrance to the second period of service found normal sinuses and related findings.  The Veteran and his wife both asserted that the Veteran was healthy before he went to Iraq.  Accordingly, soundness at entry is established by a preponderance of the evidence.  

The Board directed development to determine whether the nasal septal disorder was a congenital or developmental defect versus a congenital or other disease.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary disease, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990). Defects are defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).   However, congenital or development defects may be service-connected where a superimposed disease or injury occurs during, or as a result of, active service, which created additional disability.  VAOPGCPREC 82-90. 

In this case, the October 2015 medical opinion was inconclusive as to whether the septal perforation was a congenital or developmental defect, or instead was a disease.  The examination report indicated that it would be speculation to form an opinion.  Thus, the October 2015 medical opinion introduces no competent evidence into the record as to whether the septal perforation was a congenital or developmental defect, or, rather, a disease.  The October 2015 VA medical opinion did, however, rule out an additional disability due to disease or injury superimposed upon any such defect during either period of the Veteran's service.  

As a result, the Board finds there is no competent evidence associated with the record that indicates whether the septal deviation is a congenital or developmental defect or is a disease.  

As to lay statements of the Veteran, the Veteran has provided a description of the onset of rhinitis and sinus symptoms during his second period of active service.  See, e.g., VA treatment records dated June 2006.  The Veteran and his spouse generally describe the onset of symptoms during the second period of service.  However, as noted above, the Veteran repeatedly denied respiratory symptoms during numerous reports of medical histories spanning from 1974 to March 2003.  Thus, the lay statements appearing to report the onset of symptoms during the second period of service are not consistent with the entirety of the lay and medical evidence shown in the service treatment records.  Notably, as none of the diagnosed disorders are listed as chronic diseases under 38 C.F.R. § 3.309(a), the lay testimony alone is insufficient to establish service connection on a chronicity basis.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  With regard to a medical nexus, the Board finds the issue is one requiring the proponent have specialized education, training, or experience, which the Veteran does not possess.  Furthermore, the Veteran has not indicated that he was reporting a contemporaneous medical diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Overall, the Board places greater probative weight to the opinions of the VA examiners who have greater expertise and training than the Veteran and his spouse regarding issues of medical diagnosis and etiology.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a respiratory disorder is denied.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


